ORDER

The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite Suspension By Consent of the Petitioner, Attorney Grievance Commission of Maryland, and the Respondent, Kenneth Haley, Esquire, it is this 10th day of December, 2014;
ORDERED, that Respondent be, and hereby is, Indefinitely Suspended from the practice of law in the State of Maryland effective January 1, 2015 for violation of Maryland Lawyers’ Rules of Professional Conduct 1.1, 1.3, 1.4, 1.16(d), 8.4(c) and (d); and it is further
ORDERED, that, effective January 1, 2015, the Clerk of this Court shall remove the name of Kenneth Haley, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).